Exhibit 10.1
LEAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN
MANAGEMENT STOCK PURCHASE PLAN
Restricted Stock Unit Reallocation Program
SUPPLEMENT TO MANAGEMENT STOCK PURCHASE PLAN
TERMS AND CONDITIONS
This Supplement to Management Stock Purchase Plan Terms and Conditions (the
“Supplement”) constitutes an amendment to:

  •   the 2006 Management Stock Purchase Plan Terms and Conditions (the “2006
Tranche”);     •   the 2007 Management Stock Purchase Plan Terms and Conditions
(the “2007 Tranche”); and     •   the 2008 Management Stock Purchase Plan Terms
and Conditions (the “2008 Tranche”).

This document constitutes the consolidation into a single document of separate
supplements, one for each Tranche, and the Supplement is to be applied
separately and independently for each Tranche and solely with reference to that
Tranche. By way of illustration, when the Supplement is applied to the 2008
Tranche, references to the Participant’s “RSU Account” mean his or her RSU
Account in the 2008 Tranche only.

1.   Definitions. The following terms have the meanings set forth below. Any
term capitalized herein but not defined below has the meaning set forth in the
Lear Corporation Long-Term Stock Incentive Plan (the “Plan”).

  (a)   “Deferral Election Amount” means the amount of bonus and salary covered
by a Participant’s deferral election.     (b)   “Deferred Cash” means an amount
credited to a Participant’s Deferred Cash Account.     (c)   “Deferred Cash
Account” means the bookkeeping account to which Deferred Cash is credited.    
(d)   “Deferred Cash Election Percentage” means the percentage (0%, 25%, or 50%)
of the RSU Account that the Participant elects to convert into Deferred Cash
pursuant to a Reallocation Election.     (e)   “Earned Portion” of the Deferred
Cash Account of a Participant who separates from service during 2008 means:

  (i)   for the 2006 and 2007 Tranches, 100% of the Deferred Cash Account; and  
  (ii)   for the 2008 Tranche, the Deferred Cash Account balance multiplied by
Paid-Up Ratio.

 



--------------------------------------------------------------------------------



 



  (f)   “Paid-Up Amount” of a Participant who separates from service during 2008
means the cumulative amount actually withheld to date from the Participant’s
bonus and salary pursuant to the Participant’s Deferral Election. (This term is
used for the 2008 Tranche only.)     (g)   “Paid-Up Ratio” of a Participant who
separates from service during 2008 means the ratio of the Paid-Up Amount to the
Deferral Election Amount. (This term is used for the 2008 Tranche only.)     (h)
  “Reallocation Date” means [first business day after expiration of the offer to
exchange].     (i)   “Reallocation Date Account Value” means the Reallocation
Date RSU Balance multiplied by the Reallocation Date Share Value.     (j)  
“Reallocation Date RSU Balance” means the Restricted Stock Units credited to the
Participant’s Account as of the Reallocation Date (immediately prior to any
reallocation).     (k)   “Reallocation Date Share Value” means the Fair Market
Value of a Share on the Reallocation Date.     (l)   “Reallocation Election”
means an election pursuant to Section 2 to convert a portion of the RSU Account
into Deferred Cash and/or a SAR.     (m)   “Reallocation Period” means the
period beginning [commencement date of offer to exchange] and ending [expiration
date of offer to exchange].     (n)   “RSU Account” means Restricted Stock Units
credited to the Participant immediately prior to the Reallocation Date.     (o)
  “SAR” means a Stock Appreciation Right having the terms and conditions set
forth in Exhibit A hereto.     (p)   “SAR Election Percentage” means the
percentage (0%, 25%, or 50%) of the RSU Account that the Participant elects to
convert into a SAR pursuant to a Reallocation Election.     (q)   “Term Date”
means:

  (i)   March 14, 2009 for the 2006 Tranche;     (ii)   March 14, 2010 for the
2007 Tranche; and     (iii)   March 14, 2011 for the 2008 Tranche.

  (r)   “Tranche” or “MSPP” means the 2006 Tranche, the 2007 Tranche, or the
2008 Tranche.

2



--------------------------------------------------------------------------------



 



2.   Reallocation Election

  (a)   Election. At his or her option, a Participant may irrevocably elect
during the Reallocation Period to reallocate, in 25% increments, up to 50% of
his or her RSU Account into Deferred Cash or a SAR.     (b)   Reallocation to
Deferred Cash. Effective as of the Reallocation Date (i) there shall be debited
from the Participant’s RSU Account the Deferred Cash Election Percentage of the
Reallocation Date RSU Balance and (ii) there shall be credited to the
Participant’s Deferred Cash Account the Deferred Cash Election Percentage of the
Reallocation Date Account Value.     (c)   Reallocation to SAR. Effective as of
the Reallocation Date (i) there shall be debited from the Participant’s RSU
Account the SAR Election Percentage of the Reallocation Date RSU Balance,
(ii) there shall be granted to the Participant a SAR covering a number of Shares
equal to the SAR Election Percentage of the Reallocation Date Account Value
multiplied by the SAR conversion ratio disclosed in the offering.     (d)  
Effect on Restricted Stock Units. A Reallocation Election shall have no effect
on the rights of the Participant with respect to the Restricted Stock Units
remaining in his or her Account after the reallocation, or on the rights of a
Participant who does not make a Reallocation Election.

3.   SAR. The terms of a Participant’s SAR are set forth in Exhibit A hereto.  
4.   Interest Credits to Deferred Cash Account. Interest, compounded monthly,
shall be credited to the Participant’s Deferred Cash Account from the
Reallocation Date until payment of such account to the Participant. The rate of
such interest shall be the average of the 10-year Treasury note rates, as
reported by the Midwest edition of The Wall Street Journal, as of the first
business day of each of the four calendar quarters preceding the year for which
the interest is credited.   5.   Deferred Cash Payout.

  (a)   Timing. A Participant shall receive a distribution in cash with respect
to his or her Deferred Cash Account within 10 days of the earliest to occur of
(i) the Participant’s termination of employment, (ii)the Term Date, or (iii) a
Change in Control.     (b)   Amount.

  (i)   During 2008. If the Participant’s termination of employment occurs
during 2008, he or she shall be paid in cash within 10 days after such
termination the Earned Portion of his or her Deferred Cash Account.

3



--------------------------------------------------------------------------------



 



  (ii)   After 2008. If the Participant’s termination of employment occurs after
2008, he or she shall be paid in cash within 10 days after such termination the
entire balance in his or her Deferred Cash Account.

4



--------------------------------------------------------------------------------



 



Exhibit A
LEAR CORPORATION
LONG-TERM STOCK INCENTIVE PLAN
MANAGEMENT STOCK PURCHASE PLAN
Restricted Stock Unit Reallocation Program
SAR Terms and Conditions

1.   Definitions. The following terms have the meaning set forth below. Any term
capitalized herein but not defined below has the meaning set forth in the
applicable Management Stock Purchase Plan Terms and Conditions, as amended by
the Supplement thereto (the “MSPP”) or, to the extent not defined in the MSPP,
the Lear Corporation Long-Term Stock Incentive Plan (the “Plan”).

  (a)   “Accelerated Vesting Date” means the date prior to the Scheduled Vesting
Date that is the later of (i) the end of the first 10-consecutive trading day
period beginning after the Grant Date throughout which the Fair Market Value of
a Share has equaled or exceeded 150% of the Grant Price, or (ii) the six-month
anniversary of the Grant Date.     (b)   “Earned Portion” of the SAR Shares of a
Participant who separates from service during 2008 means the number of SAR
Shares multiplied by Paid-Up Ratio.     (c)   “Grant Date” means the
Reallocation Date.     (d)   “Grant Price” means the Fair Market Value of a
Share on the Grant Date.     (e)   “SAR Shares” means the Shares that are
subject to the SAR.     (f)   “Scheduled Vesting Date” means:

  (i)   March 14, 2009 for the 2006 Tranche;     (ii)   March 14, 2010 for the
2007 Tranche; and     (iii)   March 14, 2011 for the 2008 Tranche.

  (g)   “Vesting Date” means the earlier of the Scheduled Vesting Date or the
Accelerated Vesting Date.

5



--------------------------------------------------------------------------------



 



2.   SAR Term. The term of the SAR (the “Term”) shall be the period commencing
on the Grant Date and ending on the second anniversary of the Scheduled Vesting
Date.   3.   Vesting and Exercisability.

  (a)   Full Vesting. If the Participant remains continuously employed by the
Company between the Grant Date and the Vesting Date, the SAR shall become fully
vested on the Vesting Date.     (b)   Exercisability. To the extent vested, the
SAR may be exercised in whole or in part at any time during the Term, except as
otherwise provided in Sections 4, 5, and 6.     (c)   Forfeitures. The portion
of a SAR that fails to vest or ceases to be exercisable shall be forfeited.

4.   Death, End of Service, Disability, or Involuntary Termination Without
Cause.

  (a)   During 2008. If the Participant ceases to be an employee during 2008 by
reason of death, End of Service, Disability, or involuntary termination by the
Company without Cause, the SAR shall vest with respect to the Earned Portion of
his or her SAR Shares, and the SAR shall be exercisable with respect to such
portion throughout the two-year period beginning on the termination date.    
(b)   After 2008 and Before Vesting Date. If the Participant ceases to be an
employee after December 31, 2008 and before the Vesting Date by reason of death,
End of Service, Disability, or involuntary termination by the Company without
Cause, the SAR shall become fully vested and shall be exercisable for the
two-year period commencing on the Participant’s termination date (but not beyond
the end of the Term).     (c)   On or After Vesting Date. If the Participant
ceases to be an employee on or after the Vesting Date by reason of death, End of
Service, Disability, or involuntary termination by the Company without Cause,
the SAR shall become fully vested and shall be exercisable throughout the
remainder of the Term.

5.   Voluntary Resignation.

  (a)   During 2008. If the Participant ceases to be an employee during 2008 by
reason of his or her voluntary resignation (other than an End of Service), the
SAR shall become exercisable at such time on a Limited Basis with respect to 75%
of the Earned Portion of the SAR Shares and shall remain exercisable on a
Limited Basis through December 31, 2008. For purposes of this Section 5(a),
“Limited Basis” means that the total amount payable with respect to the exercise
of the SAR shall in no event exceed the SAR Election Percentage of the Paid-Up
Amount.

6



--------------------------------------------------------------------------------



 



  (b)   After 2008 and Before Vesting Date. If the Participant ceases to be an
employee after December 31, 2008 and before the Vesting Date by reason of his or
her voluntary resignation, the SAR shall become exercisable at such time on a
Limited Basis with respect to 75% of the Earned Portion of the SAR Shares and
shall remain exercisable on a Limited Basis for the three-month period
commencing on the Participant’s termination date. For purposes of this
Section 5(b), “Limited Basis” means that the total amount payable with respect
to the exercise of the SAR shall in no event exceed the SAR Election Percentage
of the Deferral Election Amount.     (c)   On or After Accelerated Vesting Date
and Prior to Scheduled Vesting Date. If the Participant ceases to be an Employee
on or after the Accelerated Vesting Date and Prior to the Scheduled Vesting Date
by reason of his or her voluntary resignation, the SAR shall remain fully
exercisable throughout the three-month period beginning on the termination date.
    (d)   On or After Scheduled Vesting Date. If the Participant ceases to be an
Employee on or after the Scheduled Vesting Date by reason of his or her
voluntary resignation, the SAR shall remain fully exercisable throughout the
remainder of the Term.

6.   Termination for Cause.

  (a)   During 2008. If the Participant’s employment is terminated for Cause
during 2008, the SAR shall become exercisable at such time on a Limited Basis
with respect to 75% of the Earned Portion of the SAR Shares and shall remain
exercisable on a Limited Basis through December 31, 2008. For purposes of this
Section 6(a), “Limited Basis” means that the total amount payable with respect
to the exercise of the SAR shall in no event exceed the SAR Election Percentage
of the Paid-Up Amount.     (b)   After 2008 and Before Vesting Date. If the
Participant’s employment is terminated for Cause after December 31, 2008 and
before the Vesting Date, the SAR shall become exercisable at such time on a
Limited Basis with respect to 75% of the Earned Portion of the SAR Shares and
shall remain exercisable on a Limited Basis for the three-month period
commencing on the Participant’s termination date. For purposes of this
Section 6(b), “Limited Basis” means that the total amount payable with respect
to the exercise of the SAR shall in no event exceed the SAR Election Percentage
of the Deferral Election Amount.     (c)   On or After Vesting Date. If the
Participant’s employment is terminated for Cause on or after the Vesting Date,
the SAR shall remain fully exercisable throughout the three-month period
beginning on the termination date.

7.   Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control occurring before the Scheduled Vesting Date, the
SAR of a Participant who was employed by the Company immediately before the
Change in Control shall be

7



--------------------------------------------------------------------------------



 



    fully vested and exercisable upon the Change in Control and shall remain
exercisable throughout the remainder of the Term.

8.   Exercise of SAR.

  (a)   To the extent vested and exercisable, the SAR may be exercised in whole
at any time or in part from time to time as to any or all full Shares under the
SAR by written notice to the Company indicating the number of SAR Shares as to
which the SAR is being exercised. Notwithstanding the foregoing, the SAR may not
be exercised for fewer than 100 Shares at any one time or, if fewer, all the
Shares that are then subject to the SAR, to the extent vested.     (b)   Any
amount due to the Participant upon exercise of the SAR shall be paid in cash and
shall be based on the amount, if any, by which the Fair Market Value of a Share
on the date of exercise exceeds the Grant Price (except as provided in
Sections 5 and 6 in circumstances where the SAR is exercisable only on a Limited
Basis). The Participant shall not receive a distribution if the Fair Market
Value of a Share on the date of exercise does not exceed the Grant Price. The
Participant’s distribution of cash upon exercise of the SAR shall be the
aggregate dollar difference between the Fair Market Value of a Share on the date
of exercise and the Grant Price for all Shares with respect to which the SAR is
so exercised (except as provided in Sections 5 and 6 in circumstances where the
SAR is exercisable only on a Limited Basis); provided that the amount delivered
to Participant shall be subject to applicable withholding taxes.

9.   Transferability of SAR. This SAR is transferable only by will or the laws
of descent and distribution, or pursuant to a domestic relations order (as
defined in Code Section 414(p)). The SAR shall be exercisable during the
Participant’s lifetime only by the Participant or by his or her guardian or
legal representative. The Committee may, in its discretion, require a guardian
or legal representative to supply it with evidence the Committee deems necessary
to establish the authority of the guardian or legal representative to exercise
the SAR on behalf of the Participant.   10.   Securities Law Requirements.

  (a)   This SAR shall not be exercisable in whole or in part, if exercise may,
in the opinion of counsel for the Company, violate the 1933 Act (or other
federal or state statutes having similar requirements), as it may be in effect
at that time, or cause the Company to violate the terms of Section 4.1 of the
Plan.     (b)   The SAR is subject to the further requirement that if at any
time the Committee determines in its discretion that the registration, listing
or qualification of the Shares subject to the SAR under any federal securities
law, securities exchange requirements or under any other applicable law, or the
consent or approval of any governmental regulatory body, is necessary as a
condition of, or in connection with, the granting of the SAR, the SAR may not be
exercised in whole or in part,

8



--------------------------------------------------------------------------------



 



      unless the necessary registration, listing, qualification, consent or
approval has been effected or obtained free of any conditions not acceptable to
the Committee.     (c)   With respect to individuals subject to Section 16 of
the Exchange Act, transactions under this SAR are intended to comply with all
applicable conditions of Rule 16b-3, or its successors under the Exchange Act.
To the extent any provision of the SAR or action by the Committee fails to so
comply, the Committee may determine, to the extent permitted by law, that the
provision or action shall be null and void.

11.   No Obligation to Exercise SAR. The granting of the SAR imposes no
obligation upon the Participant (or upon a transferee of an Participant) to
exercise the SAR.   12.   No Limitation on Rights of the Company. The grant of
the SAR shall not in any way affect the right or power of the Company to make
adjustments, reclassification or changes in its capital or business structure,
or to merge, consolidate, dissolve, liquidate, sell or transfer all or any part
of its business or assets.   13.   Plan and SAR Not a Contract of Employment.
Neither the Plan nor this SAR is a contract of employment, and no terms of
employment of the Participant shall be affected in any way by the Plan, this SAR
or related instruments except as specifically provided therein. Neither the
establishment of the Plan nor this SAR shall be construed as conferring any
legal rights upon the Participant for a continuation of employment, nor shall it
interfere with the right of the Company or any Affiliate to discharge the
Participant and to treat him or her without regard to the effect that treatment
might have upon him or her as an Participant.   14.   Participant to Have No
Rights as a Stockholder. The Participant shall have no rights as a stockholder
with respect to any Shares subject to the SAR.   15.   No Deferral Rights.
Notwithstanding anything in Article 12 of the Plan to the contrary, there shall
be no deferral of payment, delivery or receipt of any amounts hereunder.   16.  
Additional Payment in Limited Circumstances. This paragraph applies solely to a
Participant (an “Applicable Participant”) whose employment terminates on or
before December 31, 2008 for any reason other than (i) a voluntary termination
that is neither (x) an End of Service nor (y) a termination for “good reason” as
defined in the Participant’s employment agreement; or (ii) a termination by the
Company without Cause. In the event that any payment made after December 31,
2008 to an Applicable Participant pursuant to such Participant’s exercise of the
SAR (the “Post-2008 SAR Exercise Proceeds”) is determined to be subject to the
interest and tax imposed by Code Section 409A(a)(1)(B) or any interest or
penalties with respect to such tax (collectively, the “Section 409A Tax”), the
Company shall pay the Participant, within 30 days after the Section 409A Tax is
paid, an additional amount (the “Section 409A Gross-Up Payment”) such that the
net amount the Participant retains, after paying the Section 409A Tax and any
federal, state or local income or other applicable taxes with respect to the
Section 409A Gross-Up Payment, is equal to the amount the Participant would have

9



--------------------------------------------------------------------------------



 



    received if the Section 409A Tax had not applied to the Post-2008 SAR
Exercise Proceeds. For purposes of determining the amount of the Section 409A
Gross-Up Payment, if any, the Participant shall be deemed to pay Federal income
tax at the highest marginal rate of Federal income taxation in the calendar year
in which the Post-2008 SAR Exercise Proceeds are paid, and applicable state and
local income taxes at the highest marginal rate of taxation on the date the
Post-2008 SAR Exercise Proceeds are paid, net of the maximum reduction in
Federal income taxes that could be obtained from deduction of such state and
local taxes. The Participant and the Applicable Participant shall reasonably
cooperate with each other in connection with any administrative or judicial
proceedings concerning the existence or amount of liability for Section 409A Tax
with respect to the Payments and the Participant shall, if reasonably requested
by the Company, contest any obligation to pay a Section 409A Tax. If, as a
result thereof, the Participant receives a tax refund or credit for any
Section 409A Tax previously paid with respect to the Post-2008 SAR Exercise
Proceeds, the Participant shall return to the Company an amount equal to such
refund or credit.   17.   Notice. Any notice or other communication required or
permitted hereunder must be in writing and must be delivered personally, or sent
by certified, registered or express mail, postage prepaid. Any such notice shall
be deemed given when so delivered personally or, if mailed, three days after the
date of deposit in the United States mail, in the case of the Company to 21557
Telegraph Road, P. O. Box 5008, Southfield, Michigan, 48086-5008, Attention:
General Counsel and, in the case of the Participant, to the last known address
of the Participant in the Company’s records.   18.   Governing Law. This
document and the SAR shall be construed and enforced in accordance with, and
governed by, the laws of the State of Delaware, determined without regard to its
conflict of law rules.   19.   Plan Documents Control. The rights granted under
this SAR document are in all respects subject to the provisions of the MSPP and
the Plan to the same extent and with the same effect as if they were set forth
fully herein. If the terms of this document or the SAR conflict with the terms
of the MSPP or the Plan document, the terms of the MSPP and the Plan document
shall control.

10